Exhibit 99.1 Press Release Exar Corporation Announces Fourth Quarter and Fiscal 2014 Results Company Reports Fiscal 2014 Revenue of $125.3 Million and Non-GAAP Operating Income of $11.3 Million Fremont, CA, May 5, 2014 – Exar Corporation (NYSE: EXAR), a leading supplier of high performance analog mixed-signal components, video and data management solutions, today announced financial results for the Company’s fourth quarter of fiscal year 2014 and fiscal year 2014, ended March 30, 2014. Fiscal year 2014 revenue of $125.3 million increased 3% from $122.0 million in the prior year. On a non-GAAP basis, gross margin for fiscal year 2014 was 50% versus 49% in the prior year, and non-GAAP operating income of $11.3 million was up 3% compared to $11.0 million in the prior year. Revenue of $28.0 million for the fourth quarter of fiscal year 2014 decreased from $30.7 million in the previous quarter and $31.2 million in the same quarter a year ago. On a non-GAAP basis
